DETAILED ACTION
Claims 1, 4, 6, 8, 10, and 11 are allowed.
This office action is responsive to the amendment filed on 07/06/22.  As directed by the amendment: claims 1, 4, 6, and 8 have been amended; claims 2, 3, 5, 7, and 9 have been cancelled; and no claims have been added.  Thus, claims 1, 4, 6, 8, 10, and 11 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
	The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a manufacturing method for a joint body having a first metal member and a second metal member placed on the first metal member with laser light to form a joint portion including a welded portion where the first metal member and the second metal member are joined together including the steps of  the claimed placing, continuously supplying, causing the laser oscillation system to emit the laser light, in which an irradiation position of the laser light is moved to cause the joint portion to include the claimed first and second longitudinal portions, the claimed plurality of connecting portions, assuming the laser oscillation system is not in motion in a welding direction relative to the first and second metal members, an irradiation direction of the laser light is periodically changed, and the laser oscillation system is moved in the welding direction relative to the first and second metal members to move the irradiation position along a closed figure, a position of the first metal member is fixed, the second metal member, a source of supply of the second metal member, and the laser oscillation system are moved in the welding direction at a speed synchronized with a supplying speed of the second metal member, and the irradiation direction of the laser light emitted from the laser oscillation system is periodically changed to move the irradiation position along the closed figure as recited in Claim 1.   The remaining independent claims include somewhat similar limitations to those of independent claim 1.   
          The closest prior art references of record are Masato (JP 2002160020) and Zhang (CN 1403238).    While Masato is directed toward a bonded metal strip for a car body and method of manufacturing the same and does disclose joining first and second metal members 12B/A , Masato does not disclose the claimed first and second longitudinal portions with the plurality of connecting portions in addition to the limitations of assuming the laser oscillation system is not in motion in a welding direction relative to the first and second metal members, an irradiation direction of the laser light is periodically changed, and the laser oscillation system is moved in the welding direction relative to the first and second metal members to move the irradiation position along a closed figure, a position of the first metal member is fixed, the second metal member, a source of supply of the second metal member, and the laser oscillation system are moved in the welding direction at a speed synchronized with a supplying speed of the second metal member, and the irradiation direction of the laser light emitted from the laser oscillation system is periodically changed to move the irradiation position along the closed figure as recited in Claim 1.  While Zhang does relate to a method and device the quickly manufacturing a mould using a laser shock wave technique and does situating a first metal member on a support table having a fixture in such a manner that the first metal member is fixed onto the support table by engagement between the first metal member and the fixture (pg. 2, ln. 34-36); however, the citation does not cure the aforementioned deficiencies of the primary prior art citation.  Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claims, and since the prior art of record does not teach and render obvious of having the aforementioned limitations, thus the independent claims read over the prior art of record and are considered to have allowable subject matter.
	
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761